EXHIBIT 10.1
 
 
 
 

 
 
 
 
HILL-ROM HOLDINGS, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(As Amended and Restated as of January 1, 2011)








 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I.
DEFINITIONS
1
ARTICLE II.
ADMINISTRATION OF THIS PLAN
4
2.1
Committee
4
2.2
Committee Duties
4
2.3
Agent
5
2.4
Binding Effect of Decisions
5
ARTICLE III.
PARTICIPATION
5
ARTICLE IV.
SUPPLEMENTAL RETIREMENT BENEFIT
5
4.1
Supplemental Retirement Benefit
5
4.2
Subject To Pension Plan
6
4.3
Payment of Supplemental Retirement Benefits
6
4.4
Change in Control
7
4.5
Forfeiture of Supplement Retirement Benefit
7
4.6
Frozen Supplemental Retirement Benefit
7
ARTICLE V.
EMPLOYER CONTRIBUTIONS
8
5.1
Defined Contributions
8
5.2
Matching Contributions
9
5.3
Supplemental Contributions
9
5.4
Defined Contribution Accounts, Matching Account and Supplemental Contribution
Account
10
5.5
Earnings on Accounts
10
5.6
Vesting
10
5.7
Distribution of Aggregate Account
11
5.8
Forfeiture of Aggregate Account
11
ARTICLE VI.
OFFSET FOR OBLIGATIONS TO EMPLOYER
11
ARTICLE VII.
RIGHTS OF A PARTICIPANT
11
ARTICLE VIII.
AMENDMENT AND TERMINATION
11
8.1
Amendment
11
8.2
Termination
11
ARTICLE IX.
DETERMINATION OF BENEFITS
12
9.1
Claim
12
9.2
Claim Decision
12
9.3
Request for Review
12

 
 
 

--------------------------------------------------------------------------------

 
 
9.4
Review of Decision
12
ARTICLE X.
NOTICES
13
ARTICLE XI.
GENERAL PROVISIONS
13
11.1
Controlling Law
13
11.2
Captions
13
11.3
Facility of Payment
13
11.4
Withholding of Payroll Taxes
13
11.5
Protective Provisions
13
11.6
Terms
13
11.7
Successor
14
ARTICLE XII.
UNFUNDED STATUS OF PLAN
14
ARTICLE XIII.
RIGHTS TO BENEFITS
14
ARTICLE XIV.
CODE SECTION 409A COMPLIANCE
14
ARTICLE XV.
BOARD APPROVAL
14

 
 
 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
HILL-ROM HOLDINGS, INC.
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(As Amended and Restated as of January 1, 2011)
 




R E C I T A L S
 
WHEREAS, Hill-Rom Holdings, Inc. (the "Employer") previously established and
implemented a Supplemental Executive Retirement Plan ("Plan") to provide
selected key executives of the Employer with competitive supplemental retirement
benefits and additional retirement income.
 


ARTICLE I.
DEFINITIONS
 


 
1.1           "Aggregate Account" means the vested (pursuant to Article V)
balance credited to a Participant's Defined Contribution Account, Matching
Account and/or Supplemental Contribution Account, including contribution credits
and deemed income, gains and losses (to the extent realized as determined by the
Employer, in its discretion) credited thereto.  A Participant's Aggregate
Account shall be determined as of the date of reference.  A Participant's
Aggregate Account shall be utilized solely as a device for measurement and
determination of the amount to be paid to the Participant pursuant to this
Plan.  A Participant's Aggregate Account shall not constitute or be treated as a
trust fund of any kind. (a) (b)
 
1.2           "Base Salary" means the annual calendar earnings of a Participant
including wages and salary as reported for federal income tax purposes, but
excluding all bonus payments of any kind, commissions, incentive compensation,
equity based compensation, long term performance compensation, perquisites and
other forms of additional compensation.
 
1.3           "Beneficiary" means, with respect to the Supplemental Retirement
Benefit (as defined in paragraph 4.1(a)), the person, persons, trust or other
entity designated by the Participant to receive any benefits payable under the
Pension Plan, and with respect to payments related to the Aggregate Account, the
person, persons, trust or other entity designated by the Participant to receive
benefits payable under the Deferred Compensation Guidelines.
 
1.4           "Board" means the Board of Directors of Hill-Rom Holdings, Inc.
 
1.5           "Cause" means
 
 
(i)
a Participant's embezzlement or material misappropriation of funds or property
of the Employer, or

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
the willful engaging by a Participant in conduct constituting a felony or gross
misconduct, which is materially and demonstrably injurious to the Employer.

 
1.6           A "Change in Control" means
 
 
(i)
the date that any person, corporation, partnership, syndicate, trust, estate or
other group acting with a view to the acquisition, holding or disposition of
securities of the Company, becomes, directly or. indirectly, the beneficial
owner, as defined in Rule 13d-3 under the Securities Exchange Act of 1934
("Beneficial Owner"), of securities of the Company representing 35% or more of
the voting power of all securities of the Company having the right under
ordinary circumstances to vote at an election of the Board ("Voting
Securities"), other than by reason of (x) the acquisition of securities of the
Company by the Company or any of its Subsidiaries or any employee benefit plan
of the Company or any of its Subsidiaries, (y) the acquisition of securities of
the Company directly from the Company, or (z) the acquisition of securities of
the Company by one or more members of the Hillenbrand Family (which term shall
mean descendants of John A. Hillenbrand and their spouses, trusts primarily for
their benefit or entities controlled by them);

 
 
(ii)
the consummation of a merger or consolidation of the Company with another
corporation unless

 
(A)           the shareholders of the Company, immediately prior to the merger
or consolidation, beneficially own, immediately after the merger or
consolidation, shares entitling such shareholders to 50% or more of the voting
power of all securities of the corporation surviving the merger or consolidation
having the right under ordinary circumstances to vote at an election of
directors in substantially the same proportions as their ownership, immediately
prior to such merger or consolidation, of Voting Securities of the Company;
 
(B)           no person, corporation, partnership, syndicate, trust, estate or
other group beneficially owns, directly or indirectly, 35% or more of the voting
power of the outstanding voting securities of the corporation resulting from
such merger or consolidation except to the extent that such ownership existed
prior to such merger or consolidation; and
 
(C)           the members of the Board, immediately prior to the merger or
consolidation, constitute, immediately after the merger or consolidation, a
majority of the board of directors of the corporation issuing cash or securities
in the merger;
 
 
(iii)
the date on which a majority of the members of the Board consist of persons
other than Current Directors (which term shall mean any member of the Board on
the date hereof and any member whose nomination or election has been approved by
a majority of Current Directors then on the Board);

 
 
(iv)
the consummation of a sale or other disposition of all or substantially all of
the assets of the Company; or

 
 
-2-

--------------------------------------------------------------------------------

 
 
 
(v)
the date of approval of the shareholders of the Company of a plan of complete
liquidation of the Company.

 
1.7          "Code" means the Internal Revenue Code of 1986, as amended.
 
1.8          "Committee" means the Compensation and Management Development
Committee of the Board.
 
1.9          "Company" means Hill-Rom Holdings, Inc. and its Subsidiaries.
 
1.10        "Deferral Election" means the written election made by a Participant
on the Deferral Elections Checklist form as timely submitted and accepted by the
Committee.
 
1.11        "Deferred Compensation Guidelines" means the Company's "Deferred
Compensation Payment Administrative Guidelines", as amended by the Committee in
its sole discretion.
 
1.12        "Defined Contribution Account" means the account maintained on the
books of account of the Employer for each Participant pursuant to Section
5.1.  Separate Defined Contribution Accounts shall be maintained for each
Participant.  The Defined Contribution Account shall be utilized solely as a
device for measurement and determination of the amount to be paid to the
Participant pursuant to this Plan.  A Participant's Defined Contribution Account
shall not constitute or be treated as a trust fund of any kind.
 
1.13        "Effective Date" means January 1, 2004.
 
1.14        "Employer" means Hill-Rom Holdings, Inc., an Indiana corporation,
and its Subsidiaries.
 
1.15        "ERISA" means the Employee Retirement Income Security Act of 1974,
as amended.
 
1.16        "Matching Account" means the account maintained on the books of
account of the Employer for each Participant pursuant to Section 5.2.  Separate
Matching Accounts shall be maintained for each Participant.  A Matching Account
shall be utilized solely as a device for measurement and determination of the
amount to be paid to the Participant pursuant to this Plan.  A Matching Account
shall not constitute or be treated as a trust fund of any kind.
 
1.17        "Participant" means any individual who is a non-bargained for,
full-time or regular part-time employee of the Employer who is selected for
participation in this Plan pursuant to Article III or who is otherwise described
in Article III.
 
1.18        "Pension Plan" means the Hill-Rom, Inc. Pension Plan, as amended.
 
1.19        "Plan Year" means the twelve (12) month period ending on the
December 31 of each year during which this Plan is in effect, provided that the
first Plan Year shall commence on the Effective Date and end on December 31 of
the calendar year in which the Effective Date occurs.
 
1.20        "Savings Plan" means the Hill-Rom, Inc. Savings Plan, as amended.
 
 
-3-

--------------------------------------------------------------------------------

 
 
1.21        "Subsidiary" means an operating company unit of which a majority
equity interest is owned directly or indirectly by the Company.
 
1.22        "Supplemental Contribution Account" means the account maintained on
the books of account of the Employer for each Participant pursuant to Section
5.3.  Separate Supplemental Contribution Accounts shall be maintained for each
Participant.  The Supplemental Contribution Account shall be utilized solely as
a device for measurement and determination of the amount to be paid to the
Participant pursuant to this Plan.  An Participant's Supplemental Contribution
Account shall not constitute or be treated as a trust fund of any kind.
 
1.23        "Target Bonus" means the designated percentage of a Participant's
Base Salary utilized in the Company's short term incentive compensation plan,
regardless of what percent of a Participant's Base Salary had been paid.
 


ARTICLE II.
ADMINISTRATION OF THIS PLAN
 
2.1          Committee.  This Plan shall be administered by the Committee.  A
majority of the Committee shall constitute a quorum and all decisions made by
the Committee pursuant to provisions of this Plan shall be made by a majority of
the Committee members present at any duly held regular or special meeting at
which a quorum is present or by the unanimous written consent of a majority of
the Committee members in lieu of any such meeting.
 
2.2          Committee Duties.  The Committee shall also have the authority to
make, amend, interpret, and enforce all appropriate rules and regulations for
the administration of this Plan and decide or resolve any and all questions,
including interpretations of this Plan, as may arise in connection with this
Plan.  The Committee shall have the sole discretionary authority and all powers
necessary to accomplish these purposes, including, but not by way of limitation,
the right, power, authority and duty:
 
 
(a)
To make rules, regulations and procedures for the administration of this Plan
which are not inconsistent with the terms and provisions hereof, provided such
rules, regulations and procedures are evidenced in writing and copies thereof
are delivered to the Employer.

 
 
(b)
To construe and interpret all terms, provisions, conditions and limitations of
this Plan;

 
 
(c)
To correct any defect, supply any omission, construe any ambiguous or uncertain
provisions, or reconcile any inconsistency that may appear in this Plan, in such
manner and to such extent as it shall deem expedient to carry this Plan into
effect;

 
 
(d)
To employ and compensate such accountants, attorneys, investment advisors and
other agents and employees as the Committee may deem necessary or advisable in
the proper and efficient administration of this Plan;

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(e)
To determine all questions relating to eligibility;

 
 
(f)
To determine the amount, manner and time of payment of any benefits hereunder
and to prescribe procedures to be followed by distributees in obtaining
benefits;

 
 
(g)
To prepare, file and distribute, in such manner as the Committee determines to
be appropriate, such information and material as is required by the reporting
and disclosure requirements of ERISA; and

 
 
(h)
To make a determination as to the right of any person to receive a benefit under
this Plan.

 
2.3          Agent.  In the administration of this Plan, the Committee may, from
time to time, employ an agent and delegate to it such administrative duties as
it sees fit and may, from time to time, consult with counsel who may be counsel
to the Employer.
 
2.4          Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of this Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in this Plan and shall not be subject to appeal
except as provided in Article IX.
 
ARTICLE III.
PARTICIPATION
 
Participation in this Plan shall be determined by the Committee or any person
designated by it. In no event shall any employee of the Employer become eligible
to participate in this Plan if such employee would not be considered a member of
a select group of management or highly compensated employees for purposes of
ERISA.
 
ARTICLE IV.
SUPPLEMENTAL RETIREMENT BENEFIT
 
4.1           Supplemental Retirement Benefit.
 
 
(a)
For each Participant who participates in the Pension Plan and continues to
accrue a benefit thereunder while this Plan is in effect ("Traditional
Participant"), such Traditional Participant shall be paid a monthly benefit
under this Plan ("Supplemental Retirement Benefit") equal in amount to (1) the
monthly benefit payable under the Pension Plan (i) without the limitations on
maximum benefits set forth in Section 415 of the Code, and (ii) with the changes
to the calculation of "Earnings" (as defined in the Pension Plan) as described
in paragraph (b) of this Section 4.1, less (2) the monthly benefit payable under
the Pension Plan.

 
 
-5-

--------------------------------------------------------------------------------

 
 
 
(b)
For purposes of calculating the Supplemental Retirement Benefit under this
Section 4.1, "Earnings" as defined in the Pension Plan shall include the amount
of a Traditional Participant's Target Bonus (whether or not the target is
attained and whether or not the Target Bonus is paid) for a calendar year,
including any Target Bonus for calendar years prior to the Effective Date for
the same years that Earnings is used to determine the Participant's monthly
benefit payable under the Pension Plan, and such Earnings shall not be limited
by the compensation limits set forth in Code Section 401(a)(17); provided
however, that such "Earnings" may be limited in amount by the Board or
Committee, as they determine in their sole discretion, for any one or more
Traditional Participants.

 
 
(c)
Exhibit "A" attached hereto provides an example of the calculation of "Average
Monthly Earnings" (as defined in the Pension Plan) used in the calculation of a
Traditional Participant's Supplemental Retirement Benefit hereunder.

 
4.2           Subject To Pension Plan.  Except as provided in Article 4.1 above
and as provided below in Section 4.3 with respect to the payment of the
Supplemental Retirement Benefit, the Supplemental Retirement Benefit to be paid
a Traditional Participant shall be subject to all provisions of the Pension
Plan, including but not limited to, all monthly benefit calculations, normal and
early retirement, deferred vested benefits, disability retirement, vesting,
benefit election options, beneficiary designations and joint and survivor
benefits.
 
4.3           Payment of Supplemental Retirement Benefits.
 
 
(a)
Normal Supplemental Retirement Benefits.  Except as provided in Section 4.3(d)
below, each Traditional Participant who attains his Normal Retirement Date (as
defined in the Pension Plan) shall receive a monthly benefit.  Unless such
Traditional Participant elects a form of annuity set forth on Annex A attached
hereto prior to the date of his Normal Retirement Benefit Commencement Date (as
defined below), such Traditional Participant, if unmarried, shall receive a life
annuity with guaranteed payment for 24 months ("Single, Normal Form of
Payment"), or if married, a 50% joint and survivor annuity ("Married, Normal
Form of Payment").  Monthly Normal Supplemental Retirement Benefit payments
shall begin as of the first day of the calendar month following the six month
anniversary date of a Traditional Participant's termination of employment
("Normal Retirement Benefit Commencement Date") and shall be paid monthly
thereafter as of the first day of each succeeding month.

 
 
(b)
Early Supplemental Retirement Benefits.  Except as provided in Section 4.3(d)
below, each Traditional Participant who attains his Early Retirement Date (as
defined in the Pension Plan) shall receive a monthly benefit.  Unless such
Traditional Participant elects a form of annuity set forth on Annex A attached
hereto prior to the date his Early Retirement Benefit Commencement Date (as
defined below), such Traditional Participant, if unmarried, shall receive a
Single, Normal Form of Payment, or if married, a Married, Normal Form of
Payment.  Monthly Early Supplemental Retirement Benefit payments shall begin on
the first day of the calendar month following the six month anniversary date of
a Traditional Participant's termination of employment  ("Early Retirement
Benefit Commencement Date") and shall be paid monthly thereafter as of the first
day of each succeeding month.  A Traditional Participant can elect to change his
Early Retirement Benefit Commencement Date so long as such election is made a
year prior to the Early Retirement Benefit Commencement Date and made before
attaining age 60.  The new Early Retirement Benefit Commencement Date must be a
date after the 5th anniversary of the Early Retirement Benefit Commencement Date
and must be a date before he attains age 65.

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
 (c)
Deferred Vested Supplemental Retirement Benefits.  Except as provided in Section
4.3(d) below, each Traditional Participant who attains his Vested Retirement
Date (as defined in the Pension Plan) shall receive a monthly benefit.  Unless
such Traditional Participant elects a form of annuity set forth on Annex A
attached hereto prior to  the date of his Deferred Vested Benefit Commencement
Date (as defined below), such Traditional Participant, if unmarried, shall
receive a Single, Normal Form of Payment, or if married, a Married, Normal Form
of Payment.  Monthly Deferred Vested Supplemental Retirement Benefits shall
begin on the later to occur of (i) the first day of the calendar month following
the date a Traditional Participant attains age 55 or (ii) the first day of the
calendar month following the sixth month anniversary date of a Traditional
Participant's termination of employment ("Deferred Vested Benefit Commencement
Date") and shall be paid monthly thereafter as of the first day of each
succeeding month.  A Traditional Participant can elect to change his Deferred
Vested Benefit Commencement Date so long as such election is made a year prior
to the Deferred Vested Benefit Commencement Date and made before attaining age
60.  The new Early Retirement Benefit Commencement Date must be a date after the
5th anniversary of the Deferred Vested Benefit Commencement Date and must be a
date before he attains age 65.

 
 
(d)
Notwithstanding anything herein to the contrary, if a Traditional Participant is
a "specified employee" under Section 409A(a)(2)(B)(i) of the Code, then any
payments to be made to such Traditional Participant under this Section 4.3 shall
commence on the first day of the calendar month following the six-month
anniversary of the date of his termination of employment.

 
4.4          Change in Control.  Notwithstanding the vesting requirement set
forth in the Pension Plan and except as provided in Section 4.4 below, upon the
occurrence of a Change in Control a Traditional Participant shall be credited
with five (5) years of "Vesting Service" (as defined in the Pension Plan) for
purposes of determining whether a Traditional Participant is eligible for a
Supplemental Retirement Benefit.
 
4.5          Forfeiture of Supplement Retirement Benefit.  Notwithstanding any
other provision of this Article IV, upon the termination of a Traditional
Participant's employment by the Company or any of its Subsidiaries for Cause,
such Traditional Participant shall forfeit all rights to any Supplemental
Retirement Benefit under this Article IV, and the Employer shall have no
obligation to make any such payments.
 
4.6          Frozen Supplemental Retirement Benefit.  If the Committee (at its
sole discretion) should determine that a Traditional Participant is no longer
eligible to earn or accrue a Supplemental Retirement Benefit as provided for
under this Article IV, then, on the date of such determination by the Committee,
the Traditional Participant's Supplemental Retirement Benefit shall be frozen as
of such date and he or she will earn or accrue no Supplemental Retirement
Benefit thereafter.
 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE V.
EMPLOYER CONTRIBUTIONS
 
5.1          Defined Contributions.
 
 
(a)
Each Plan Year the Employer shall record as a contribution to the Defined
Contribution Account of a Traditional Participant an amount equal to (1) the
maximum amount of contribution of whatever kind the Employer would have had to
make to the Savings Plan for and on behalf of a Traditional Participant for such
Plan Year (i) without the annual additions limits set forth in Code Section 415
and (ii) with the changes to the calculation of "Compensation" (as defined in
the Savings Plan) as described in paragraph (c) of this Section 5.1, less (2)
the amount of contribution of whatever kind that the Employer actually made to
the Savings Plan for and on behalf of the Traditional Participant for such Plan
Year.

 
 
(b)
For each Participant who is not a Traditional Participant ("Non-Traditional
Participant"), each Plan Year the Employer shall record as a contribution to the
Defined Contribution Account of a Non-Traditional Participant an amount equal to
(1) the maximum amount of contribution of whatever kind, other than any Employer
Matching Contributions (as defined in the Savings Plan), the Employer would have
had to make to the Savings Plan for and on behalf of a Non-Traditional
Participant for such Plan Year (i) without the annual additions limits set forth
in Code Section 415 and (ii) with the changes to the calculation of
"Compensation" (as defined in the Savings Plan) as described in paragraph (c) of
this Section 5.1, less (2) the amount of contribution of whatever kind, other
than any Employer Matching Contributions, that the Employer actually made to the
Savings Plan for and on behalf of the Non-Traditional Participant for such Plan
Year.

 
 
(c)
For purposes of calculating the Defined Contributions under this Section 5.1,
"Compensation" as defined in the Savings Plan shall include the amount of a
Participant's Target Bonus (whether or not the target is attained and whether or
not the Target Bonus is paid) for a Plan Year, and such "Compensation" shall not
be limited by the compensation limits set forth in Code Section 401(a)(17);
provided however, that such "Compensation" may be limited in amount by
resolution of the Board or Committee, as they determine in their sole
discretion, for any one or more Participants.

 
 
 
-8-

--------------------------------------------------------------------------------

 
 
5.2          Matching Contributions.
 
 
(a)
For each Non-Traditional Participant who has elected to contribute the maximum
amount as provided under Code Section 402(g)(1) as a "qualified cash or deferred
arrangement" (as defined in Code Section 401(k)(2)) to the Savings Plan, each
Plan Year the Employer shall record as a contribution to the Matching Account of
a Non-Traditional Participant an amount equal to (1) the maximum amount of
Employer Matching Contributions (as defined in the Savings Plan) the Employer
would have had to make to the Savings Plan for and on behalf of a
Non-Traditional Participant for such Plan Year (i) without the annual additions
limits set forth in Code Section 415, (ii) without any  limits on a
Non-Traditional Participant's "qualified cash or deferred arrangement" under
Code Sections 401(k) or 402(g)(1), (iii) without any limits on a matching
contribution as set forth in Code Section 401(m) and (iv) with the changes to
the calculation of "Compensation" (as defined in the Savings Plan) as described
in paragraph (c) of this Section 5.2, less (2) the amount of Employer Matching
Contributions that the Employer actually made to the Savings Plan for and on
behalf of the Non-Traditional Participant for such Plan Year.

 
 
(b)
For each Non-Traditional Participant who has not elected to contribute the
maximum amount as provided under Code Section 402(g)(1) as a "qualified cash or
deferred arrangement" (as defined in Code Section 401(k)(2)) to the Savings
Plan, each Plan Year the Employer shall record as a contribution to the Matching
Account of a Non-Traditional Participant an amount equal to (1) the maximum
amount of Employer Matching Contributions (as defined in the Savings Plan) the
Employer would have had to make to the Savings Plan for and on behalf of a
Non-Traditional Participant for such Plan Year (i) without the annual additions
limits set forth in Code Section 415, (ii) without any  limits on a
Non-Traditional Participant's "qualified cash or deferred arrangement" under
Code Sections 401(k), (iii) without any limits on a matching contribution as set
forth in Code Section 401(m), (iv) with the limits on a Non-Traditional
Participant's "qualified cash or deferred arrangement" under Code Section
402(g)(i) and (v) with the changes to the calculation of "Compensation" (as
defined in the Savings Plan) as described in paragraph (c) of this Section 5.2,
less (2) the amount of Employer Matching Contributions that the Employer
actually made to the Savings Plan for and on behalf of the Non-Traditional
Participant for such Plan Year.

 
 
(c)
For purposes of calculating the Matching Contributions under this Section
5.2, "Compensation" as defined in the Savings Plan shall include the amount of a
Participant's Target Bonus (whether or not the target is attained and whether or
not the Target Bonus is paid) for a Plan Year and such "Compensation" shall not
be limited by the compensation limits set forth in Code Section 401(a)(17);
provided however, that such "Compensation" may be limited in amount by the Board
or Committee, as they determine in their sole discretion, for any one or more
Non-Traditional Participants.

 
5.3          Supplemental Contributions.
 
 
(a)
Each Plan Year the Employer shall record as a contribution to the Supplemental
Contribution Account of certain Participants selected by the Committee an amount
equal to three percent (3%) of such Participants’ "Compensation" (as defined in
the Savings Plan) with such changes to its calculation as described in paragraph
(b) of this Section 5.3.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 
(b)
For purposes of calculating the Supplemental Contributions under this Section
5.3, "Compensation" as defined in the Savings Plan shall include the amount of a
selected Participant's Target Bonus (whether or not the target is attained and
whether or not the Target Bonus is paid) for a Plan Year and such "Compensation"
shall not be limited by the compensation limits set forth in Code Section
401(a)(17); provided however, that such "Compensation" may be limited in amount
by the Board or Committee, as they determine in their sole discretion, for any
one or more of the selected Participants.

 
5.4          Defined Contribution Accounts, Matching Account and Supplemental
Contribution Account.  All Employer contributions made pursuant to this
Section V shall be credited to a Participant's Defined Contribution Account,
Matching Account and/or, Supplemental Contribution Account which shall be a
bookkeeping account established for each Participant by the Employer.  The time
when the Employer contributions are credited to a Participant's Defined
Contribution Account, Matching Account and/or Supplemental Contribution Account
shall be determined by the Committee, in its sole discretion.  The Defined
Contribution Accounts, the Matching Accounts and the Supplemental Contribution
Account shall be unfunded and shall maintain all credits made to such account,
pursuant to this Plan for the benefit of a Participant.
 
5.5          Earnings on Accounts.  The balance of a Participant's Defined
Contribution Account, Matching Account and/or Supplemental Contribution Account,
shall accrue interest credited monthly to the Participant's Defined Contribution
Account balance, Matching Account balance and/or Supplemental Contribution
Account balance at the end of the Company's fiscal months at a rate which is
equal to the monthly prime interest rate (determined as of the first day of each
month) charged by the Company's principal bank, or, at the election of the
Committee, Participants selected by the Committee may be credited at such other
rate or rates as may be determined by the Committee.  Effective as soon as
administratively possible after the approval of the restatement of this Plan (as
of January 1, 2011) by the Board, the balance of a Participant's Defined
Contribution Account, Matching Account and/or Supplemental Contribution Account
shall be treated as having been directed by a Participant to be invested in the
same investment options maintained under the Savings Plan in a manner and in
percentages as elected under this Plan, which may be in a manner and percentages
different from the elections under the Savings Plan.
 
5.6          Vesting.  A Participant shall be fully (100%) vested in all amounts
credited to his or her Defined Contribution Account and Supplemental
Contribution Account, and a Participant shall vest in all amounts credited to
his or her Matching Account pursuant to the vesting schedule maintained under
the Savings Plan for any Employer Matching Contributions made to the Savings
Plan by the Employer; provided however, that upon the occurrence of an event
which is a Change in Control, each Participant shall be fully 100% vested in
such Participant's Matching Account.
 
 
-10-

--------------------------------------------------------------------------------

 
 
5.7          Distribution of Aggregate Account.  A Participant's Aggregate
Account shall be paid within fifteen (15) days of the   six-month anniversary of
the date of  the Participant's termination of employment.
 
5.8          Forfeiture of Aggregate Account.  Notwithstanding anything in this
Article V, upon the termination of a Participant's employment by the Company or
any of its Subsidiaries for Cause, such Participant shall forfeit all rights to
his or her Aggregate Account under this Article V, and the Employer shall have
no obligations with respect to this Article V.
 
ARTICLE VI.
OFFSET FOR OBLIGATIONS TO EMPLOYER
 
If, at such time as the Participant becomes entitled to benefit payments
hereunder, the Participant has any debt, obligation or other liability
representing an amount owing to the Company or any Subsidiary, and if such debt,
obligation, or other liability is due and owing at the time benefit payments are
payable hereunder, the Employer may offset the amount owed the Company or the
Subsidiary against the amount of benefits otherwise distributable hereunder.
 
ARTICLE VII.
RIGHTS OF A PARTICIPANT
 
Establishment of this Plan shall not be construed as giving any Participant the
right to be retained in the Employer's service or employ or the right to receive
any benefits not specifically provided by this Plan.
 
Payments under this Plan will not be segregated from the general funds of the
Employer and no Participant will have any claim on any specific assets of the
Employer.  To the extent that any Participant acquires a right to receive
benefits under this Plan, his or her right will be no greater than the right of
any unsecured general creditor of the Employer and is not assignable or
transferable except to his or her Beneficiary or estate.
 
ARTICLE VIII.
AMENDMENT AND TERMINATION
 
8.1          Amendment.  This Plan may be amended from time to time by
resolution of the Board.  The amendment of any one or more provisions of this
Plan shall not affect the remaining provisions of this Plan.  No amendment shall
reduce any benefits accrued by any Participant prior to the amendment, and each
amendment shall comply with the requirements of Code Section 409A.
 
8.2          Termination.  The Board has the right to terminate this Plan at any
time.  The termination of the Plan shall comply with the requirements of Code
Section 409A.  Any benefit accrued prior to this Plan's termination will
continue to be subject to the provisions of this Plan.
 
 
-11-

--------------------------------------------------------------------------------

 
 
ARTICLE IX.
DETERMINATION OF BENEFITS
 
9.1          Claim.  A person who believes that he is being denied a benefit to
which he is entitled under this Plan (hereinafter referred to as a "Claimant")
may file a written request for such benefit with the Committee, setting forth
his claim.  The request must be addressed to the Committee.
 
9.2          Claim Decision.  Upon receipt of a claim, the Committee shall
advise the Claimant that a reply will be forthcoming within a reasonable time,
but not later than 90 days from its receipt of the claim and shall, in fact,
deliver such reply within such period.  The Committee may, however, extend the
reply period for an additional 90 days if the Committee determines that special
circumstances require such an extension.  If an extension is required, written
notice shall be furnished to the Claimant prior to the termination of the
initial 90-day period.  The extension notice shall indicate (i) the special
circumstances requiring an extension of time; and (ii) the date by which the
Committee expects to tender the benefit determination.  If the claim is denied
in whole or in part, the Committee shall adopt a written opinion, using language
calculated to be understood by the Claimant, setting forth:
 
 
(a)
The specific reason for such denial;

 
 
(b)
The specific reference to pertinent provisions of this agreement upon which such
denial is based;

 
 
(c)
A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary.

 
 
(d)
Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review, including the Claimant's right to bring a civil
action following an adverse benefit determination on review; and

 
 
(e)
The time limits for requesting a review.

 
9.3          Request for Review.  Within sixty (60) days after the receipt by
the Claimant of the written opinion described above, the Claimant may request in
writing that the Committee review its determination.  Such request must be
addressed to the Committee.  The Claimant or his duly authorized representative
may, but need not, review the pertinent documents, records and other
information, receive copies of such information, and submit documents, records,
issues and comments in writing for consideration by the Committee.  If the
Claimant does not request a review of the Committee's determination within such
sixty (60) day period, he shall be barred and estopped from challenging the
Participating Employer's determination.
 
9.4          Review of Decision.  Within a reasonable time not later than sixty
(60) days after the Board of Directors' receipt of a request for review, the
Committee will review its determinations.  After considering all materials
presented by the Claimant, the Committee will render a written opinion, written
in a manner calculated to be understood by the Claimant, setting forth (a) the
specific reasons for the decision; (b) and containing specific references to the
pertinent provisions of this Plan on which the decision is based; (c) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits; and (d) a statement
of the Claimant's right to bring an action under Section 502(a) of ERISA.  If
special circumstances require that the sixty (60) day time period be extended,
the Committee will so notify the Claimant prior to the termination of the
initial 60-day period and will render the decision as soon as possible, but no
later than one hundred twenty (120) days after the filing of the request for
review.  The extension notice will set forth:  (a) the special circumstances;
and (b) the date as of which the benefit determination will be made.
 
 
-12-

--------------------------------------------------------------------------------

 
 
ARTICLE X.
NOTICES
 
Notices and elections under this Plan must be in writing.  A notice or election
is deemed delivered if it is delivered personally or mailed by registered or
certified mail to the person at his or her last known business address.
 
ARTICLE XI.
GENERAL PROVISIONS
 
11.1        Controlling Law.  The provisions of this Plan shall be subject to
regulation under ERISA.  To the extent not preempted by federal law, this Plan
shall be construed and interpreted according to the laws of the State of
Indiana.
 
11.2        Captions.  The captions of Articles and Sections of this Plan are
for the convenience of reference only and shall not control or affect the
meaning or construction of any of its provisions.
 
11.3        Facility of Payment.  Any amounts payable hereunder to any
Participant who is under legal disability or who, in the judgment of the
Committee, is unable to properly manage his or her financial affairs may be paid
to the legal representative of such Participant or may be applied for the
benefit of such Participant in any manner which the Committee may select, and
any such payment shall be deemed to be payment for such Participant's account
and shall be a complete discharge of all liability of the Employer with respect
to the amount so paid.
 
11.4        Withholding of Payroll Taxes.  To the extent required by the laws in
effect at the time compensation or deferred compensation payments are made, the
Employer shall withhold from such compensation, or from deferred compensation
payments made hereunder, any taxes required to be withheld for federal, state or
local government purposes.
 
11.5        Protective Provisions.  A Participant will cooperate with the
Employer by furnishing any and all information requested by the Employer in
order to facilitate the payment of benefits hereunder.
 
11.6        Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.
 
 
-13-

--------------------------------------------------------------------------------

 
 
11.7        Successor.  The provisions of this Plan shall bind and inure to the
benefit of Hill-Rom Holdings, Inc. and its successors and assigns.  The terms
successors and assigns as used herein shall include any corporate or other
business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of
Hill-Rom Holdings, Inc. and successors of any such company or other business
entity.
 
ARTICLE XII.
UNFUNDED STATUS OF PLAN
 
It is the intention of the parties that the arrangements herein described be
unfunded for tax purposes and for purposes of Title I or ERISA.  Plan
participants have the status of general unsecured creditors of the
Employer.  This Plan constitutes a mere promise by the Employer to make payments
in the future.
 
ARTICLE XIII.
RIGHTS TO BENEFITS
 
Subject to Article VI, a Participant's rights to benefit payments under this
Plan are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors of the
participant or the participant's beneficiaries.
 
ARTICLE XIV.
CODE SECTION 409A COMPLIANCE
 
Notwithstanding anything to the contrary contained herein, this Plan is intended
to satisfy the requirements of Code Section 409A and the Treasury Regulations
and other guidance thereunder.  Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to satisfy the
requirements of Code Section 409A.  Further, for purposes of Code Section 409A,
a "termination of employment" as used in this Plan shall mean a "separation from
service" as used in Code Section 409A.
 
ARTICLE XV.
BOARD APPROVAL
 
This amended and restated Plan was approved, affirmed and ratified by the Board
on May 6, 2011.
 
 
-14-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Employer has caused this Supplemental Executive
Retirement Plan to be executed this 5th day of May, 2011.



 
HILL-ROM HOLDINGS, INC.
               
 
By:
/s/ John Greisch             Name: John Greisch             Title: President and
CEO          

 
 
 
 
 
 
EXECUTION PAGE FOR HILL-ROM HOLDINGS, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT
PLAN
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"
 
Example of
Average Monthly Earnings for
Supplemental Retirement Benefit




Calculation of Target Bonus

 



                       
Base Salary
   
Target
Bonus %
   
Target
Bonus
                   
Year 5
  $ 210,000     40%     $ 84,000  
Year 4
    201,500     30%       60,450  
Year 3
    194,000     30%       58,200  
Year 2
    185,500     24%       44,520  
Year 1
    180,000     24%       43,200  

 

                       
Earnings (Pension Plan)
w/o § 401(a)17 limits
   
Target Bonus
   
Supplemental
Retirement
Earnings
                     
Year 5
  $ 210,000     $ 84,000     $ 294,000  
Year 4
    201,500       60,450       261,950  
Year 3
    194,000       58,200       252,200  
Year 2
    185,500       44,520       230,020  
Year 1
    180,000       43,200       223,200                       $ 1,261,370  

 
Average Monthly Earnings for Supplemental Retirement Benefit:


$ 1,261,370 ÷ 5 ÷ 12 = $21,023


 
Exhibit A-1

--------------------------------------------------------------------------------

 
 
ANNEX A
 
 

Payment Annuity Options     1.  Single Life Annuity     2.  66-2/3% Joint and
Survivor Annuity     3.  75% Joint and Survivor Annuity     4.  100% Joint and
Survivor Annuity     5.  5-Year Certain and Life     6.  10-Year Certain and
Life     7. 15-Year Certain and Life     8. 20-Year Certain and Life

 
 




 
Annex A-1

--------------------------------------------------------------------------------